DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

1.	This communication is in response to amendments filed on 11/28/20201.
	Claims 21, 24-28, 31-35, and 38-40 have been amended, and claims 1-20 were previously cancelled.
	Claims 21-40 remain pending.


Claim Objections
Although Applicant’s amendments to claims 21, 24-28, 31-35 and 38-40 in response to the previously raised claim objections have been considered and obviate previous objection, claim 25 is objected to because of the following informality:  

2.	Claims 25 has been amended to recite, “a plurality of both the real-time selecting and the forwarding is performed by the guidance system”. Given this amendment to clarify that both the real-time selecting and the forwarding are performed a plurality of times, Applicant is urged to amend “is” to “are” so that limitation recites, “a plurality of are performed by the guidance system”, in order for the limitation to be grammatically correct.

Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Although Applicant’s amendments to claims 25, 32 and 39 obviate previous objection and, as such, the rejection of these claims under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are hereby withdrawn, claims 24, 25, 28-34, 38, and 39 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, for the following reasons:

3.	Claims 24, 31, and 38 have been amended to recite, “the first subject domain of interest is identified based upon the first subject domain of interest not being previously-identified…by the real-time identifying”. These claims were previously rejected because 
	In response, Applicant has submitted that the identifying step is not instantaneous, occurs throughout the existence of the electronic communication session and, as such, at the beginning of the electronic communication session the first subject domain of interest may not be identified but may be subsequently identified. However, use of “the real-time identifying” in claims 24, 31, and 38 specifically provides antecedent basis referring to the same particular real-time identifying disclosed in claims 21, 28, and 25, during which the first topic of interest is identified, and it is therefore interpreted as referring to this same instance. Applicant is urged to clarify in claims 24, 31 and 38 that the first subject domain of interest is not previously-identified by previous real-time identifying rather than “the real-time identifying”, if this is what is intended and if such language is supported by the specification in order to overcome this rejection.
	Claims 25, 32 and 39 are rejected in view of their respective dependencies from claims 24, 31, and 38.

4.	Claim 28 was previously rejected for being a system claim directed to a single element, specifically a hardware processor. Applicant has submitted that there is no 
	MPEP 2106 defines a machine as “a concrete thing, consisting of parts, or of certain devices and combination of devices”. Therefore, a machine/apparatus/system must comprise a combination of device elements. A system claim comprising one structural element, such as a hardware processor of claim 28, which performs a plurality of functions and lacks more than one structure to perform the plurality of functions, is therefore vague.
The rejection is therefore maintained and Applicant is again urged to include at least a second device element, such as a memory, being part of the system in order to overcome this rejection.
	Claims 29-34 are rejected in view of their dependency from claim 28.


Double Patenting
5.	In response to the previously raised nonstatutory double patenting rejection of claims 21-40 over claims 1-20 of U.S. Patent No. 10/897,369, Applicant has stated that the claims could be amended during prosecution and it is therefore premature for Applicant to substantively address this rejection.
	As such, the rejection is hereby maintained and held in abeyance.


Response to Arguments
6.	Applicant's arguments regarding the Praino and Wassingbo references allegedly not teaching the limitations of independent claims 21, 28 and 35 have been fully considered but they are not persuasive. 
	Specifically, with regards to the limitation of “real-time identifying, during the electronic communication session, a first subject domain of interest to a non-presenting participant of the plurality of non-presenting participants” and “real-time selecting a word from the first subject domain of interest”, as recited in the independent claims, Applicant asserts that nowhere does the cited passage of Praino identify a subject domain of interest to a non-presenting participant. Applicant acknowledges that the “questions, comments and other feedback or requests entered by the audience members” of Praino could be used to identify a subject domain of interest but that Praino does not, in fact, teach identifying a subject domain of interest. 
	In response, it is submitted that Praino expressly teaches that the application server computer, which receives the questions, comments and other feedback from non-presenting participants, statistically analyzes this audience feedback pertaining to levels of understanding and interest, and thereafter transmits this information to the presenter for display. As acknowledged by Applicant, this audience feedback received from the non-presenting participants can be used to identify a subject domain of interest, and therefore this analysis of the feedback to determine levels of understanding and interest, as taught by Praino, is within the scope of identifying and providing a selected first subject domain of interest. Similarly to the claims, this information in Praino relates to a non-presenting participant of a plurality of non-
	Applicant further asserts that Praino does not teach the analysis results pertain “to a non-presenting participant” because the subject domain of interest is specific to an individual, not the audience as a whole. The audience of Praino is made up of a plurality of individual members, and therefore the feedback from the individual audience members pertains to individual members. In other words, if the feedback indicates a high level of interest, this directly represents a high level of interest indicated from individual participants of the presentation. The claim language does not specify individual representations for individual participants.
Applicant then argues that Praino fails to teach “real-time selecting information from the first subject domain of interest” and “forwarding, only to a communication device of the presenting participant during the electronic communication session, the word that is selected by the real-time selecting” because Praino does not specifically identify any specific teaching corresponding to how this alleged information is being selected from the first subject domain of interest. As previously noted, the audience feedback of Praino, corresponding with the claimed first subject domain of interest, is first analyzed before the results of the analysis are selectively transmitted, or forwarded, to the presenter. Applicant submits that the “analysis results” of Praino are not selected, but information that was retrieved, however it is the questions, comments, and feedback 
	Further, regarding the limitations of “the collaboration system causes the word to be only displayed on the communication device of the presenting participant during the electronic communication session”, Applicant again submits that the “analysis” of Praino does not correspond to the limitations at issue since it is not selected by the real-time selecting. As discussed above, these teachings of Praino are submitted to be within the scope of real-time selecting information from a first subject domain of interest to be forwarded to a presenting participant. 
	It is acknowledged that Praino does not explicitly disclose that the selected information is a word from the first subject domain of interest, and it is the Wassingbo reference which is relied upon to teach “real-time selecting a word” and the other limitations associated with the “word”. Applicant submits that Wassingbo does not teach these limitations. Applicant’s basis for this argument is that, in Wassingbo, the system generates a user page of content rather than a word being selected from a first subject domain of interest. In response, it is submitted that Wassingbo expressly discloses that, similarly to the claims, the media content or information relevant to a particular participant is retrieved from one or more content sources and that, from that information, a custom user page is generated indicating at least one subject domain of interest to the 
Lastly, in response to applicant’s argument that there is no teaching, suggestion, or motivation to combine these references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, both the Praino and Wassingbo references are directed to providing information regarding interests of a user to another user during an electronic communication between the users, for the purpose of keeping the user engaged.
The rejection is therefore maintained.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claims 21, 22, 24, 25, 27-29, 31, 32, 34-36, 38 and 39 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Praino et al. (US 2007/0282948) in view of Wassingbo et al. (US 2009/0049093).

Regarding claim 21, Praino teaches a computer-implemented method within a collaboration system for providing suggested words to a presenting participant during a concurrent electronic communication session between the presenting participant (a presenter computer or workstation 40 running presenter computer software 600, [0031]) and a plurality of non-presenting participants (a number of client computers or workstations 60, 62, 64, 66, 68, each running an independent instance of client computer software 500, [0031]), comprising: 
real-time identifying, during the electronic communication session, a first subject domain of interest to a non-presenting participant of the plurality of non-presenting participants (application server computer 20 receives questions, comments and other 
real-time selecting information from the first subject domain of interest (The audience feedback pertaining to levels of understand and interest are statistically analyzed by application server computer 20, [0035]); and
forwarding, only to a communication device of the presenting participant during the electronic communication session, the information that is selected by the real-time selecting (Audience questions and comments are then transmitted by application server computer 20 to presenter computer 40, [0035]; the analysis results are transmitted to the presenter computer 40, [0035]), wherein 
the collaboration system causes the information to be only displayed on the communication device of the presenting participant during the electronic communication session (for display at presenter user interface 42 so that the presenter or lecturer can see and address the questions or comments as they appear during the presentation, [0035]; for display at the presenter user interface 42 so that the presenter or lecturer can assess the effectiveness of the presentation as it progresses, [0035]).
However, Praino does not explicitly disclose the real-time selecting selects a word from the first subject domain of interest or that the real-time selecting includes a guidance system that queries one or more interest sources associated with non-presenting participants.
Wassingbo teaches a computer-implemented method comprising:

forwarding, only to a communication device of a presenting participant, the word that is selected by the real-time selecting (The custom user page may then be transmitted to User A, [0023]; forwards the custom user pages to mobile terminal 100 for User A, [0034]), wherein
a collaboration system causes the word to be only displayed on the communication device of the presenting participant (The custom user pages may be displayed on the mobile terminal for User A, [0016]; e.g., Chicago Bears in FIG. 4), and
the real-time selecting includes a guidance system that queries one or more interest sources associated with non-presenting participants (The application server 50 may use standard Internet protocols, such as HTTP, to send resource requests to content servers 32, [0034]).
It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to request and provide specific content that is of interest to a particular user in the system/method of Praino as suggested by Wassingbo in order to obtain, from remote content servers, enhanced information that is relevant to the particular user. One would have been motivated to combine these teachings because specific information, such as weather, sports, stocks, or social media that is of interest 

Regarding claim 22, Praino teaches the method of claim 21, wherein 
the first subject domain of interest is identified based upon a plurality of the non-presenting participants indicating interest in the first subject domain of interest (application server computer 20 receives questions, comments and other feedback or requests entered by the audience members at the client computers 60, 62, 64, 66, 68, [0035]; audience feedback pertaining to levels of understanding and interest are statistically analyzed by application server computer 20, [0035]).  
	
Regarding claim 24, Praino teaches the method of claim 22, wherein 
the first subject domain of interest is identified based upon the first subject domain of interest not being previously-identified, during the electronic communication session, by the real-time identifying (the presenter or lecturer can see and address the questions or comments as they appear during the presentation, [0016]).  

Regarding claim 25, Praino does not explicitly disclose the method of claim 24, wherein a plurality of both real-time selecting and the forwarding is performed by a guidance system during the electronic communication session.
	Wassingbo teaches wherein
	a plurality of both the real-time selecting and the forwarding is performed by the guidance system during an electronic communication session (Once the media content 
It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to request and provide specific content that is of interest to a particular user in the system/method of Praino as suggested by Wassingbo in order to obtain, from remote content servers, enhanced information that is relevant to the particular user. One would have been motivated to combine these teachings because specific information, such as weather, sports, stocks, or social media that is of interest to the user, can be used to engage with and keep the attention of the user, thereby creating a more satisfying experience.

Regarding claim 27, Praino teaches the method of claim 21, wherein 
a current subject domain of the electronic communication session is determined (a particular slide or topic, [0053]), and 
3the first subject domain of interest is selected for the real-time selecting based upon the first subject domain of interest matching the current subject domain (If there is an average high interest level but low understanding level, the presenter may wish to spend more time on a particular slide or topic, [0053]).  

Regarding claim 28, Praino teaches a computer hardware system including a collaboration system for providing suggested words to a presenting participant during a concurrent electronic communication session between the presenting participant (a 
a hardware processor programmed to initiate the following executable operations: 
real-time identifying, during the electronic communication session, a first subject domain of interest to a non-presenting participant of the plurality of non-presenting participants (application server computer 20 receives questions, comments and other feedback or requests entered by the audience members at the client computers 60, 62, 64, 66, 68, [0035]; audience feedback pertaining to levels of understanding and interest are statistically analyzed by application server computer 20, [0035]); 
real-time selecting information from the first subject domain of interest (The audience feedback pertaining to levels of understand and interest are statistically analyzed by application server computer 20, [0035]); and
forwarding, only to a communication device of the presenting participant during the electronic communication session, the information that is selected by the real-time selecting (Audience questions and comments are then transmitted by application server computer 20 to presenter computer 40, [0035]; the analysis results are transmitted to the presenter computer 40, [0035]), wherein 
the collaboration system causes the information to be only displayed on the communication device of the presenting participant during the electronic communication 
However, Praino does not explicitly disclose the real-time selecting selects a word from the first subject domain of interest or that the real-time selecting includes a guidance system that queries one or more interest sources associated with non-presenting participants.
Wassingbo teaches a hardware processor programmed to initiate the following executable operations:
real-time selecting a word (e.g., Chicago Bears in FIG. 4) from a first subject domain of interest (used to generate custom user pages for User B, [0016]; Once the media content is downloaded, the application server 50 generates one or more custom user pages from the media content, [0034]; In this example, the user page for User B provides User A with weather information, stock prices, and sports scores that may be of interest to User B, [0033]; see FIG. 4); and
forwarding, only to a communication device of a presenting participant, the word that is selected by the real-time selecting (The custom user page may then be transmitted to User A, [0023]; forwards the custom user pages to mobile terminal 100 for User A, [0034]), wherein
a collaboration system causes the word to be only displayed on the communication device of the presenting participant (The custom user pages may be displayed on the mobile terminal for User A, [0016]; e.g., Chicago Bears in FIG. 4), and

It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to request and provide specific content that is of interest to a particular user in the system/method of Praino as suggested by Wassingbo in order to obtain, from remote content servers, enhanced information that is relevant to the particular user. One would have been motivated to combine these teachings because specific information, such as weather, sports, stocks, or social media that is of interest to the user, can be used to engage with and keep the attention of the user, thereby creating a more satisfying experience.

Regarding claim 29, Praino teaches the system of claim 28, wherein 
the first subject domain of interest is identified based upon a plurality of the non-presenting participants indicating interest in the first subject domain of interest (application server computer 20 receives questions, comments and other feedback or requests entered by the audience members at the client computers 60, 62, 64, 66, 68, [0035]; audience feedback pertaining to levels of understanding and interest are statistically analyzed by application server computer 20, [0035]).  

Regarding claim 31, Praino teaches the system of claim 29, wherein 
 

Regarding claim 32, Praino does not explicitly disclose the system of claim 31, wherein a plurality of both the real-time selecting and the forwarding is performed by the guidance system during the electronic communication session.  
	Wassingbo teaches wherein 
a plurality of both the real-time selecting and the forwarding is performed by the guidance system during an electronic communication session (Once the media content is downloaded, the application server 50 generates one or more custom user pages from the media content (step 414) and forwards the custom user pages to mobile terminal 100, [0034]).
It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to request and provide specific content that is of interest to a particular user in the system/method of Praino as suggested by Wassingbo in order to obtain, from remote content servers, enhanced information that is relevant to the particular user. One would have been motivated to combine these teachings because specific information, such as weather, sports, stocks, or social media that is of interest to the user, can be used to engage with and keep the attention of the user, thereby creating a more satisfying experience.


a current subject domain of the electronic communication session is determined (a particular slide or topic, [0053]), and 
5the first subject domain of interest is selected for the real-time selecting based upon the first subject domain of interest matching the current subject domain (If there is an average high interest level but low understanding level, the presenter may wish to spend more time on a particular slide or topic, [0053]).  

Regarding claim 35, Praino teaches a computer program product, comprising: 
a computer hardware storage device having stored therein program code for providing suggested words to a presenting participant during a concurrent electronic communication session between the presenting participant (a presenter computer or workstation 40 running presenter computer software 600, [0031]) and a plurality of non-presenting participants (a number of client computers or workstations 60, 62, 64, 66, 68, each running an independent instance of client computer software 500, [0031]), 
the program code, which when executed by a computer hardware system including a collaboration system, causes the computer hardware system to perform: 
real-time identifying, during the electronic communication session, a first subject domain of interest to a non-presenting participant of the plurality of non-presenting participants (application server computer 20 receives questions, comments and other feedback or requests entered by the audience members at the client computers 60, 62, 64, 66, 68, [0035]; audience feedback pertaining to 
real-time selecting information from the first subject domain of interest (The audience feedback pertaining to levels of understand and interest are statistically analyzed by application server computer 20, [0035]); and
forwarding, only to a communication device of the presenting participant during the electronic communication session, the information that is selected by the real-time selecting (Audience questions and comments are then transmitted by application server computer 20 to presenter computer 40, [0035]; the analysis results are transmitted to the presenter computer 40, [0035]), wherein 
the collaboration system causes the information to be only displayed on the communication device of the presenting participant during the electronic communication session (for display at presenter user interface 42 so that the presenter or lecturer can see and address the questions or comments as they appear during the presentation, [0035]; for display at the presenter user interface 42 so that the presenter or lecturer can assess the effectiveness of the presentation as it progresses, [0035]).
However, Praino does not explicitly disclose the real-time selecting selects a word from the first subject domain of interest or that the real-time selecting includes a guidance system that queries one or more interest sources associated with non-presenting participants.
Wassingbo teaches a computer hardware system to perform:
real-time selecting a word (e.g., Chicago Bears in FIG. 4) from a first subject domain of interest (used to generate custom user pages for User B, [0016]; Once the 
forwarding, only to a communication device of a presenting participant, the word that is selected by the real-time selecting (The custom user page may then be transmitted to User A, [0023]; forwards the custom user pages to mobile terminal 100 for User A, [0034]), wherein
a collaboration system causes the word to be only displayed on the communication device of the presenting participant (The custom user pages may be displayed on the mobile terminal for User A, [0016]; e.g., Chicago Bears in FIG. 4), and
the real-time selecting includes a guidance system that queries one or more interest sources associated with non-presenting participants (The application server 50 may use standard Internet protocols, such as HTTP, to send resource requests to content servers 32, [0034]).
It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to request and provide specific content that is of interest to a particular user in the system/method of Praino as suggested by Wassingbo in order to obtain, from remote content servers, enhanced information that is relevant to the particular user. One would have been motivated to combine these teachings because specific information, such as weather, sports, stocks, or social media that is of interest to the user, can be used to engage with and keep the attention of the user, thereby creating a more satisfying experience.

Regarding claim 36, Praino teaches the computer program product of claim 35, wherein 
the first subject domain of interest is identified based upon a plurality of the non-presenting participants indicating interest in the first subject domain of interest (application server computer 20 receives questions, comments and other feedback or requests entered by the audience members at the client computers 60, 62, 64, 66, 68, [0035]; audience feedback pertaining to levels of understanding and interest are statistically analyzed by application server computer 20, [0035]).  

Regarding claim 38, Praino teaches the computer program product of claim 36, wherein
the first subject domain of interest is identified based upon the first subject domain of interest not being previously-identified, during the electronic communication session, by the real-time identifying (the presenter or lecturer can see and address the questions or comments as they appear during the presentation, [0016]).  

Regarding claim 39, Praino does not explicitly disclose the computer program product of claim 38, wherein a plurality of both the real-time selecting and the forwarding is performed by the guidance system during the electronic communication session.  
	Wassingbo teaches wherein 
a plurality of both the real-time selecting and the forwarding is performed by the guidance system during an electronic communication session (Once the media content is downloaded, the application server 50 generates one or more custom user pages 
It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to request and provide specific content that is of interest to a particular user in the system/method of Praino as suggested by Wassingbo in order to obtain, from remote content servers, enhanced information that is relevant to the particular user. One would have been motivated to combine these teachings because specific information, such as weather, sports, stocks, or social media that is of interest to the user, can be used to engage with and keep the attention of the user, thereby creating a more satisfying experience.


8.	Claims 23, 30 and 37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Praino-Wassingbo in view of Socolof (US 2012/0123811).

Regarding claim 23, Praino-Wassingbo do not explicitly disclose the method of claim 22, wherein 2the first subject domain of interest is identified based upon a largest number of the non- presenting participants indicating the interest in the first subject domain of interest.  
	Socolof teaches wherein 
2a first subject domain of interest is identified based upon a largest number of non-presenting participants indicating an interest in the first subject domain of interest (70% of the audience was ‘clapping’, [0114]).  


Regarding claim 30, Praino-Wassingbo do not explicitly disclose the system of claim 29, wherein 4the first subject domain of interest is identified based upon a largest number of the non-presenting participants indicating the interest in the first subject domain of interest.  
	Socolof teaches wherein
2a first subject domain of interest is identified based upon a largest number of non-presenting participants indicating an interest in the first subject domain of interest (70% of the audience was ‘clapping’, [0114]).  
It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to utilize feedback regarding how many participants are interested in or like a particular topic in the system/method of Praino-Wassingbo as suggested by Socolof in order to keep a maximum number of people engaged. One would be motivated to combine these teachings because it would steer the content of a conversation or presentation to appeal to the largest number of people possible.


	Socolof teaches wherein 
2a first subject domain of interest is identified based upon a largest number of non-presenting participants indicating an interest in the first subject domain of interest (70% of the audience was ‘clapping’, [0114]).  
It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to utilize feedback regarding how many participants are interested in or like a particular topic in the system/method of Praino-Wassingbo as suggested by Socolof in order to keep a maximum number of people engaged. One would be motivated to combine these teachings because it would steer the content of a conversation or presentation to appeal to the largest number of people possible.


9.	Claims 26, 33 and 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Praino-Wassingbo in view of Kuhlke et al. (US 2008/0320082) in view of Socolof.

Regarding claim 26, Praino teaches the method of claim 21, wherein 
a current subject domain of the electronic communication session is determined (a particular slide or topic, [0053]),

the first subject domain of interest is selected for the real-time selecting based upon the non-presenting participants indicating interest in the first subject domain of interest (the presenter may wish to spend more time on a particular slide or topic, [0053]).
However, Praino-Wassingbo do not explicitly disclose identifying a subset of the non-presenting participants having an interest in the current subject domain of the electronic communication session.
Kuhlke teaches a subset of non-presenting participants having an interest in a current subject domain of an electronic communication session is identified (identifying groups of meeting participants that have different levels of attention, for example a high-attention group, [0017]; if in step 118 that secondary activity is established by the meeting attention tracker circuit 70 as relevant to the meeting, the meeting attention tracker circuit 70 can separately classify this group as a high focus of attention group, [0046]).
It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to identify groups of participants based on attention levels in the system/method of Praino-Wassingbo as suggested by Kuhlke in order for a presenter to identify individuals who are specifically interested in particular subject matter. One would be motivated to combine these teachings to enable a presenter to accurately 
However, Praino-Wassingbo-Kuhlke do not explicitly disclose the first subject domain of interest is selected based upon a largest number of the subset of the non-presenting participants.  
Socolof teaches a first subject domain of interest is selected based upon a largest number of a subset of non-presenting participants (70% of the audience was ‘clapping’, [0114]).  
It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to utilize feedback regarding a percentage of participants who are interested in or like a particular topic in the system/method of Praino-Wassingbo-Kuhlke as suggested by Socolof in order to keep a maximum number of people engaged. One would be motivated to combine these teachings because it would steer the content of a conversation or presentation to appeal to the largest number of people possible.

Regarding claim 33, Praino teaches the system of claim 28, wherein 
a current subject domain of the electronic communication session is determined (a particular slide or topic, [0053]),
the non-presenting participants having an interest in the current subject domain of the electronic communication session is identified (If there is an average high interest level but low understanding level, [0053]), and
the first subject domain of interest is selected for the real-time selecting based upon the non-presenting participants indicating interest in the first subject domain of 
However, Praino-Wassingbo do not explicitly disclose identifying a subset of the non-presenting participants having an interest in the current subject domain of the electronic communication session.
Kuhlke teaches a subset of non-presenting participants having an interest in a current subject domain of an electronic communication session is identified (identifying groups of meeting participants that have different levels of attention, for example a high-attention group, [0017]; if in step 118 that secondary activity is established by the meeting attention tracker circuit 70 as relevant to the meeting, the meeting attention tracker circuit 70 can separately classify this group as a high focus of attention group, [0046]).
It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to identify groups of participants based on attention levels in the system/method of Praino-Wassingbo as suggested by Kuhlke in order for a presenter to identify individuals who are specifically interested in particular subject matter. One would be motivated to combine these teachings to enable a presenter to accurately determine the effectiveness of a presentation on specific users, as well as other related secondary activities.
However, Praino-Wassingbo-Kuhlke do not explicitly disclose the first subject domain of interest is selected based upon a largest number of the subset of the non-presenting participants.  

It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to utilize feedback regarding a percentage of participants who are interested in or like a particular topic in the system/method of Praino-Wassingbo-Kuhlke as suggested by Socolof in order to keep a maximum number of people engaged. One would be motivated to combine these teachings because it would steer the content of a conversation or presentation to appeal to the largest number of people possible.

Regarding claim 40, Praino teaches the computer program product of claim 35, wherein 
a current subject domain of the electronic communication session is determined (a particular slide or topic, [0053]),
the non-presenting participants having an interest in the current subject domain of the electronic communication session is identified (If there is an average high interest level but low understanding level, [0053]), and
the first subject domain of interest is selected for the real-time selecting based upon the non-presenting participants indicating interest in the first subject domain of interest (the presenter may wish to spend more time on a particular slide or topic, [0053]).
However, Praino-Wassingbo do not explicitly disclose identifying a subset of the non-presenting participants having an interest in the current subject domain of the electronic communication session.

It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to identify groups of participants based on attention levels in the system/method of Praino-Wassingbo as suggested by Kuhlke in order for a presenter to identify individuals who are specifically interested in particular subject matter. One would be motivated to combine these teachings to enable a presenter to accurately determine the effectiveness of a presentation on specific users, as well as other related secondary activities.
However, Praino-Wassingbo-Kuhlke do not explicitly disclose the first subject domain of interest is selected based upon a largest number of the subset of the non-presenting participants.  
Socolof teaches a first subject domain of interest is selected based upon a largest number of a subset of non-presenting participants (70% of the audience was ‘clapping’, [0114]).  
It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to utilize feedback regarding a percentage of participants who are interested in or like a particular topic in the system/method of Praino-Wassingbo-Kuhlke .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Cunnington et al.		US 8,670,018 – providing feedback based on reaction information of participants.

Lentz				US 2006/0080614 – providing, to a presenter of an e-meeting, visual feedback regarding participant attentiveness.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADHU WOOLCOCK whose telephone number is (571)270-3629. The examiner can normally be reached Tuesday, Thursday 9-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MADHU WOOLCOCK

Art Unit 2451



/MADHU WOOLCOCK/Primary Examiner, Art Unit 2451